 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 670 
In the House of Representatives, U. S.,

September 22, 2009
 
RESOLUTION 
Congratulating and saluting the Hawk Mountain Sanctuary for celebrating its 75th anniversary, commending the Hawk Mountain Sanctuary for its contributions to the preservation of wildlife and the native ecology of the Appalachian Mountains and eastern Pennsylvania, and commending the Hawk Mountain Sanctuary for its dedication to educating the public and the international community about wildlife conservation. 
 
 
Whereas Hawk Mountain Sanctuary is a year-round wildlife sanctuary that introduces students and visitors to the natural beauty of the central Appalachian Mountains of eastern Pennsylvania; 
Whereas the 2,600 acres of woodland in the sanctuary and more than 13,000 acres of private and public lands in the area comprise one of the largest protected tracts of contiguous forest in eastern Pennsylvania; 
Whereas the sanctuary consists of 8 miles of ridge and valley trails for visitors to hike and explore; 
Whereas Hawk Mountain Sanctuary was the first refuge for birds of prey in the world; 
Whereas over 12,000 raptors of various species find refuge in the Hawk Mountain Sanctuary every year; 
Whereas during the autumn months, visitors have the unique opportunity to view numerous raptors of various species participating in a yearly migration through Pennsylvania; 
Whereas Hawk Mountain Sanctuary is internationally known as a global information hub and a leader in the field of raptor biology and raptor conservation; 
Whereas the sanctuary has a full-time staff of 16 employees and a volunteer workforce of more than 200 dedicated members; 
Whereas the sanctuary staff works continually with world-class raptor scientists, conservationists, graduate students, and international interns to collaborate, collect, and analyze information and to formulate and test new conservation strategies; 
Whereas Hawk Mountain Sanctuary offers weekend programs for local residents, guided programs for students and groups, and fully accredited college-level courses in cooperation with Cedar Crest College, located in Allentown, Pennsylvania; 
Whereas the sanctuary makes a concerted effort to work with local and regional conservationists in researching and preserving the ecology of the Appalachian Mountains; 
Whereas the springs, ephemeral streams, vernal pools, and four small ponds of the mountains, as well as the nearby Little Schuylkill River and Kettle Creek, provide a crucial habitat for rare plants, invertebrates, and amphibians; 
Whereas amateur ornithologist Richard Pough first noticed the area as an important location for raptor activity and brought attention to the area and its rich population of raptors by photographing the controversial hunting of hawks for sport; 
Whereas in 1934, national conservationist Rosalie Edge visited Hawk Mountain after viewing photographs taken by Richard Pough, and with the guidance of bird conservationists Maurice and Irma Broun, advocated for an end to the sport hunting of hawks on the land before purchasing the land and opening it as a sanctuary for public use; 
Whereas Rosalie Edge deeded the 1,400 acres to the Hawk Mountain Sanctuary Association, which was incorporated in Pennsylvania in 1938 as a nonprofit organization; 
Whereas in 1965, the Secretary of the Interior designated the Hawk Mountain Sanctuary as a registered natural landmark; 
Whereas in 1976, the Conservation Internship Program of the sanctuary was initiated, and the program has since trained 280 young conservationists representing 52 countries on 6 continents; 
Whereas in 1987, Hawk Mountain Sanctuary received the prestigious Chevron Conservation Award; and 
Whereas in 2002, the Acopian Center for Conservation Learning opened and the Wings of Wonder Gallery was dedicated: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates and salutes the Hawk Mountain Sanctuary for celebrating its 75th anniversary; 
(2)commends the Hawk Mountain Sanctuary for its contributions to the preservation of wildlife, especially birds of prey, and the native ecology of the Appalachian Mountains and eastern Pennsylvania; and 
(3)commends the Hawk Mountain Sanctuary for its dedication to educating the public and the international community about wildlife conservation. 
 
Lorraine C. Miller,Clerk.
